Citation Nr: 1033908	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-10 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
condition.  

2.  Entitlement to service connection for low back condition.  

3.  Entitlement to service connection for bilateral leg 
condition.  

4.  Entitlement to service connection for hearing loss 
(originally claimed as damaged ear drums).  

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to February 
1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision in which the RO 
denied, in pertinent part, the Veteran's claims for service 
connection for bilateral hip condition, low back condition, 
bilateral leg condition, damaged ear drums, and hypertension.  
The Veteran perfected a timely appeal.    

The Board notes that, while the RO adjudicated the Veteran's 
claim for damaged ear drums, given the facts of this case, and to 
give the Veteran every consideration in this appeal, the Board 
has opted to recharacterize the appeal as encompassing hearing 
loss, as it is clear from the record that the Veteran was 
intending to file a claim for hearing loss when he characterized 
his claim as service connection for damaged ear drums.  

In July 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
hearing transcript has been reviewed and associated with the 
claims file.  


Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hip condition, low back condition, bilateral leg condition, and 
hypertension are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran currently has hearing loss in each ear to an extent 
recognized as a disability for VA purposes, and the overall 
record tends to support a finding that the Veteran's current 
bilateral hearing loss disability is related to service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss are 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  In light of the Board's 
favorable decision on the Veteran's service-connection claim, the 
Board finds that all notification and development action needed 
to fairly adjudicate this appeal has been accomplished.  

II.  Analysis

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  See 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Service 
connection will also be presumed for certain chronic diseases, if 
manifest to a compensable degree within one year after discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, if a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

Although the Veteran was not specifically diagnosed with hearing 
loss of either ear in active service, the Board notes that the 
absence of in-service evidence of hearing loss is not fatal to 
the claim for service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Competent evidence of a current hearing 
loss disability (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385, as noted above), and a medically sound basis for 
attributing such disability to service, may serve as a basis for 
a grant of service connection for hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  

With respect to the Veteran's claim for hearing loss, the Veteran 
testified at his July 2010 Board hearing that he was experienced 
noise exposure while serving on active duty.  Specifically, the 
Veteran stated that he was below deck, right under a five inch 
gun and the noise from the firing of that gun caused his ears to 
ring.  The Veteran testified that ever since then he has had 
ringing in his ears.  In addition the Veteran stated that he has 
experienced hearing loss as a result of the noise exposure.  

A December 2008 VA treatment record shows that the Veteran 
reported noise exposure while serving in the Navy.  He reported 
noise from sandblasting hulls in dry dock and also reported 
artillery noise exposure from a five inch gun.  The Veteran 
denied significant occupational or recreational noise exposure.  
A December 2008 audiology report shows that the Veteran was given 
a pure tone test which revealed the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
60
65
70
59
LEFT
20
65
70
70
56

Under the provisions of 38 C.F.R. § 3.385, the Veteran's impaired 
hearing is considered a disability.  The Veteran was assessed as 
having bilateral moderately severe sensorineural hearing loss.  
The VA audiologist stated that this type and configuration of 
hearing loss was consistent with the history of noise exposure 
the Veteran reported.  

Service connection may be established by a continuity of 
symptomatology between a current disorder and service. Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  
Lay evidence of symptomatology is pertinent to a claim for 
service connection, if corroborated by medical evidence.  Rhodes 
v. Brown, 4 Vet. App. 124, 126- 27 (1993).  A lay person is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  See 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In this case the Veteran has testified to continuity of 
symptomatology.  In addition, the Veteran is competent to testify 
to the onset and continuity of his hearing loss symptoms.  The 
Board also finds the Veteran's lay statements to be credible.  
The Veteran has stated throughout the duration of this appeal 
that his hearing loss began when he was exposed to noise while 
serving in the Navy.  These statements were then corroborated by 
medical evidence when the VA audiologist found in December 2008 
that the hearing loss the Veteran has is consistent with the 
noise exposure he has reported.  Thus, after resolving all 
reasonable doubt in favor of the Veteran, and with no evidence 
against the Veteran's claim, the Board finds that service 
connection is warranted.  


ORDER

Entitlement to service connection for hearing loss is granted.   


REMAND

With respect to the Veteran's claims for bilateral hip condition, 
low back condition, and bilateral leg condition, the Board has 
determined that further development is warranted.  At the 
Veteran's July 2010 Board hearing, the Veteran testified that he 
stepped into a manhole and injured his legs and back while on 
active duty.  The Veteran further testified that he sought 
medical attention at the Apra Harbor Navy Hospital in Guam.  The 
claims file is void of any records of treatment from the Navy 
Hospital in Guam.  Hence, on remand, the RO must obtain all 
outstanding pertinent medical records from the Navy Hospital in 
Guam, following the procedures prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal facilities.

In addition, the Veteran should be afforded a VA examination in 
order to determine the nature and etiology of the Veteran's 
hypertension.  The Veteran's blood pressure was 122/80 upon 
enlistment, however, a January 1957 service treatment records 
shows that the Veteran's blood pressure was recorded as 210/108.  
The service treatment record also shows that the Veteran reported 
being treated by a civilian doctor for hypertension in 1953.  

The threshold for finding a link between current disability and 
service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, the 
Veteran has a current diagnosis of hypertension, there is medical 
evidence of high blood pressure in service, and the Veteran 
testified at his July 2010 Board hearing that his hypertension 
began in service and has continued since that time, as such, 
under McLendon, a VA examination and opinion should be obtained.

Thus, in considering the evidence indicating hypertension in 
service, medical evidence of current hypertension, and the 
Veteran's lay statements of a continuity of symptoms since his 
active service, a VA examination is necessary to obtain an 
opinion as to whether the Veteran's hypertension is related to 
his military service. 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. 
App. at 83; Locklear, Vet. App. 20 Vet. App. at 410.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of the 
Veteran from the Navy Hospital in Guam.  The 
RO must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  Schedule the Veteran for an examination 
by a VA examiner with the appropriate 
expertise in order to determine the nature 
and etiology of the Veteran's hypertension 
disability.  The claims file and a copy of 
this Remand must be provided to the 
examiner for review.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
file.  Based on examination findings and a 
review of the claims file, the examiner 
should specifically express an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that hypertension was incurred 
or permanently aggravated during the 
Veteran's period of active duty.  

The examiner should clearly outline the 
rationale for any opinion expressed.  If any 
requested medical opinion cannot be given, 
the examiner should state the reason why.  

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  The claims 
for service connection should be adjudicated.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


